limited States Bankruotcv Court FILED
_. We¢t¢ra D|strg;t of washington
tile

Western Division of Washington " 3

700 Stewart Street JAN 2 2 2019
seattle WA 98111 GP¢H§SA'§?<L%*§K%YET
Januarv 14,2019

Case Nol$-ll?&?-CMA

l am filing my adamite objection to the disbursement of fees to attornev, accountantsl and the mims
before the original creditors are reimbursed

.ABA retired carpenter with zero legal experience, l believe that l could have hired two professional
forensic accountants and would have the FBl immediatelyr seize all assets of Ross Hanson and girl
friend. Ail assets after a full accounting would have been divided on a percentage basis and would had
have been paid out more than two years ago.

§ regretfuliy observe the system to be broken. is it anyr wonder the average citizen expresses such little
trust in lawyers |n closing, l would question just to whom our bankruptcy laws were designed to
protect? Once again, as a retired carpenter, l have a great suspicion the bankruptcy laws have been
modified l bv lawvers l to completelv screw the creditors l such as mvse|fl. and enrich the lawvers
themselves

Sincerely,

 

David L. Sorense

Cz:, Michael Gearin

K&L Gates, LLP

CaSe 16-11767-CMA DOC 1985 Filed 01/22/19 Ent. 01/22/19 14211:42 Pg. 1 Of 2

mmm::;_m_;~_l:M_M_.L

 

 

W

hm_wIF

 

 

 

 

 

.muw:c..:m ur..m_r._

 

 

|.I:E\ :`

 

 

 

 

 

CaSe 16-11767-CMA DOC 1985 Filed 01/22/19 Ent..01/22/19 14

 

42 Pg. 2 0f2

11:

